Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter

The combination of dependent claim 28 and dependent claim 30 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record.  
Response to the applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Williams is silent but LEE teaches “….is based on machine learning (see claim 7, 15, and 23). wherein the machine learning includes learning layers and weights for a deep learning network, (see col. 8, line 1-col. 9, line 30) and wherein the deep learning network includes a convolutional neural network (see col. 14, line 1-62). wherein the convolutional neural network is trained for voice characteristics; (see col 1, line 53 and col. 5, line 39 to col. 7, line 40; see claim 1-8)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of LEE since LEE teaches that a neural network can be used to be trained on voice for speech recognition and to improve accuracy of the speech recognition.  The neural network can tell if the speech is based on similarly values or is based on distortion values (attributed to noise) and being based a set of vector quantized representations within the trained neural network. The method includes for substantially reducing the average error rate for signals under mismatched conditions. The method takes a signal (e.g., speech signal) and a set of stored representations (e.g., stored representations of keywords) and performs at least one transformation that results in the signal more closely emulating the stored representations in a relative sense. The processor can include transforming the signal so that the signal may be better approximated by (e.g., is closer to) one of the stored representations. Second, the processor can also transform the set of stored representations so that one of the stored representations better approximates the signal or transform both the signal and the set of stored representations.   This can provide an improved 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 35-36 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in further in view of United States Patent No.: 5,727,124 B1 to Lee et al. that was filed in 1994 (hereinafter “Lee”).

    PNG
    media_image1.png
    688
    645
    media_image1.png
    Greyscale

In regard to claim 1, 35 and 36, Williams discloses “1. A compute device comprising: circuitry configured to: 
display content to a user; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).;
prompt a message to the user to turn user’s attention to another activity that needs situational awareness; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate  
    PNG
    media_image2.png
    681
    651
    media_image2.png
    Greyscale

receive a user response; and
analyze the user response to determine an accuracy of the user response and a response time, (see FIG. 3f where a user is detected in This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )

wherein the accuracy and response time are indicative of a cognitive capacity of the user to assume control of an autonomous vehicle when the autonomous vehicle encounters a situation that the vehicle is unable to navigate wherein the evaluating the condition of the individual”. (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. ) 
    PNG
    media_image3.png
    494
    896
    media_image3.png
    Greyscale

Williams is silent but LEE teaches “….is based on machine learning (see claim 7, 15, and 23). wherein the machine learning includes learning layers and weights for a deep learning network, (see col. 8, line 1-col. 9, line 30) and wherein the deep learning network includes a convolutional neural network (see col. 14, line 1-62). wherein the convolutional neural network is trained for voice characteristics; (see col 1, line 53 and col. 5, line 39 to col. 7, line 40; see claim 1-8)
 The method includes for substantially reducing the average error rate for signals under mismatched conditions. The method takes a signal (e.g., speech signal) and a set of stored representations (e.g., stored representations of keywords) and performs at least one transformation that results in the signal more closely emulating the stored representations in a relative sense. The processor can include transforming the signal so that the signal may be better approximated by (e.g., is closer to) one of the stored representations. Second, the processor can also transform the set of stored representations so that one of the stored representations better approximates the signal or transform both the signal and the set of stored representations.   This can provide an improved recognition as an error rate can be reduced based on the neural network training.     See Lee, at col. 1, line 20-col. 2, line 32 and claims 1-14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent Application Pub. No.: US 2018/0189581 A1 to Turcot et al. and in view of Lee.

    PNG
    media_image4.png
    668
    816
    media_image4.png
    Greyscale

Williams is silent but Turcot et al teaches “…2.    The compute device of claim 1, wherein the content is a video game. (See FIG. 1 where the cognitive state is inferred and then stored in the engine in blocks 130-190 paragraph 99-101 and 80)”;
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of TURCOT since TURCOT teaches that a neural 

Claims 3-4 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. No.: US 6,304,187 B1 to Pirim et al. filed in 1999 and in view of  Lee.

Williams is silent but PIRIM et al teaches “3.    The compute device of claim 1, wherein the circuitry is further configured to: 
start a timer in response to a prompt of the message to the user; and
stop the timer, in response to a receipt of the user response”.  (See col. 10, lines 15 to 40). 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the eyes can be open and then close for 1 minute.  This is an excessive amount of time being closed.  This can indicate that the user is about to become drowsy and fall asleep or had a stroke. Then an alarm can be provided to replace the driver with a new driver.  This can provide improved safety.  See Col. 10, lines 15 to 65 and col. 9, lines 24 to 65 of PIRIM.

Williams discloses “4.    The compute device of claim 3, wherein to analyze the user response to determine the response time comprises to: determine the response time based on the timer and determine whether the response time is within a predefined acceptable range. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive for an interval an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the eyes can be open and then close for 1 minute.  This is an excessive amount of time being closed.  This can indicate that the user is about to become drowsy and fall asleep or had a stroke. Then an alarm can be provided to replace the driver with a new driver.  This can provide improved safety.  See Col. 10, lines 15 to 65 and col. 9, lines 24 to 65 of PIRIM.

Claim 5 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of Lee.
Williams discloses “…5.    The compute device of claim 1, wherein the circuitry is further configured to: determine whether to communicate with an(SIC) vehicle with autonomous driving features; and” (see paragraph 33-34); 
Williams is silent as to but the ‘514 teaches “…send, in response to a determination that the compute device is to communicate with the vehicle, a message to the vehicle to unlock the vehicle”.  (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an 

Claim 6 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of Lee.

Williams is silent as to but the ‘514 teaches “…6.    The compute device of claim 5, wherein to send the message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the user response is accurate, the message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).

Claim 7 is cancelled. 
Williams is silent as to but the ‘514 teaches “…7.    The compute device of claim 5, wherein to send the message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the response time is within the predefined acceptable range, the message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).


Claims 8-9 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”) and in view of Lee.

    PNG
    media_image5.png
    747
    789
    media_image5.png
    Greyscale

Williams is silent but Phillips teaches “8.    The compute device of claim 1, wherein the circuitry is further configured to: determine whether to communicate with an(SIC) vehicle with autonomous driving features; and  (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras)

    PNG
    media_image6.png
    846
    673
    media_image6.png
    Greyscale
send, in response to a determination that the compute device is to communicate with the vehicle, a message to the vehicle to adjust a warning time as a function of a cognitive capacity test result of the user.  (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14; see also page 20 where the driver may be fine but using an air conditioning in a strange manner and this can indicate a poor cognitive state or that further review is needed in a scoring );

    PNG
    media_image7.png
    828
    448
    media_image7.png
    Greyscale



Williams is silent but Phillips teaches “9.    The compute device of claim 1, wherein the circuitry is further configured to: determine, whether to communicate with an(SIC) vehicle with autonomous driving features; and (see claims 1-12)
determine, in response to a determination that the compute device is not to communicate with the vehicle, whether the user passed or fail the cognitive capacity test”.  (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the cognitive abilities can be used based on different timing vectors and probability vectors based on their profile.  This provides an improved 
Claim 10 is cancelled. 
Williams is silent but Phillips teaches “10.    The compute device of claim 1, wherein the circuitry is further configured to send a result of the analysis to a testing center. (See paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then the vehicle is locked and the police are called see claims 1-14; Interested parties 42b may monitor real-time ongoing driving of the subject though a network portal (e.g., web-page 67, etc.); further alerts may be generated if the driver exceeds any number of parameters deemed to be a safety risk by the interested parties. An automotive interlock function disabling the vehicle 24 can also be utilized by law enforcement 42b personnel. See tables 1-4);
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Lee.

    PNG
    media_image1.png
    688
    645
    media_image1.png
    Greyscale


 “11.    One or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to:
display content to a user; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).;
prompt a message to the user to turn user’s attention to another activity that needs situational awareness;
receive a user response; and (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency  
    PNG
    media_image2.png
    681
    651
    media_image2.png
    Greyscale


analyze the user response to determine an accuracy of the user response and a response time, (see FIG. 3f where a user is detected in This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )
wherein the accuracy and response time are indicative of a cognitive capacity of the user to assume control of an autonomous vehicle when the autonomous vehicle encounters a situation that the vehicle is unable to navigate ”. (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 12 is cancelled. 
Claim 12 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of PIRIM.

Williams is silent but PIRIM et al teaches “12.    The one or more machine-readable storage media of claim 11, further comprising a plurality of instructions that in response to being executed cause the compute device to:
start a timer in response to a prompt of the message to the user; and
stop the timer, in response to a receipt of the user response;”.  (See col. 10, lines 15 to 40).

 “wherein to analyze the user response to determine the response time comprises to: determine the response time based on the timer and determine whether the response time is within a predefined acceptable range. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive for an interval an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )”. 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the eyes can be open and then close for 1 minute.  This is an excessive amount of time being closed.  This can indicate that the user is about to become drowsy and fall asleep or had a stroke. Then an alarm can be provided to replace the driver with a new driver.  This can provide improved safety.  See Col. 10, lines 15 to 65 and col. 9, lines 24 to 65 of PIRIM.

Claim 13 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of Lee.

Williams discloses “…13.    The one or more machine-readable storage media of claim 11, further comprising a plurality of instructions that in response to being executed cause the compute device to:
determine whether to communicate with an(SIC) vehicle with autonomous driving features; and ” (see paragraph 33-34);
Williams is silent as to but the ‘514 teaches “…send, in response to a determination that the compute device is to communicate with the vehicle, a message to the vehicle to unlock the vehicle. ”.  (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).


Claims 14-15 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of Lee.

Williams is silent as to but the ‘514 teaches “…14.    The one or more machine-readable storage media of claim 13, wherein to send the message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the user response is accurate, the message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.

Williams is silent as to but the ‘514 teaches “…15.    The one or more machine-readable storage media of claim 13, wherein to send the message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the response time is within the predefined acceptable range, the message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills and when they are not intoxicated the user can be allowed to activate the circuit to start and unlock the vehicle ).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.

Claims 17-18 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”) and in view of Lee.

    PNG
    media_image5.png
    747
    789
    media_image5.png
    Greyscale

Claim 16 is cancelled. 
Williams is silent but Phillips teaches “16.    The one or more machine-readable storage media of claim 11, further comprising
a plurality of instructions that in response to being executed cause the compute device to:
determine whether to communicate with an vehicle with autonomous driving features; and (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras)

    PNG
    media_image6.png
    846
    673
    media_image6.png
    Greyscale
send, in response to a determination that the compute device is to communicate with the vehicle, a message to the vehicle to adjust a warning time as a function of a cognitive capacity test result of the user. (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the 

Williams is silent but Phillips teaches “17.    The one or more machine-readable storage media of claim 11, further comprising a plurality of instructions that in response to being executed cause the compute device to:
determine, whether to communicate with an vehicle with autonomous driving features; and (see claims 1-12)
determine, in response to a determination that the compute device is not to communicate with the vehicle, whether the user passed or fail the cognitive capacity test. (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14)



“18.    The one or more machine-readable storage media of claim 1, wherein the circuitry is further configured to send a result of the analysis to a testing center” . (See paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then the vehicle is locked and the police are called see claims 1-14; Interested parties 42b may monitor real-time ongoing driving of the subject though a network portal (e.g., web-page 67, etc.); further alerts may be generated if the driver exceeds any number of parameters deemed to be a safety risk by the interested parties. An automotive interlock function disabling the vehicle 24 can also be utilized by law enforcement 42b personnel.)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow 
Claim 19 is cancelled.
Claim 19 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18.

    PNG
    media_image1.png
    688
    645
    media_image1.png
    Greyscale

Williams discloses “19.    A method comprising:
displaying, by a compute device, content to a user; ; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a 
prompting, by the compute device, a message to the user to turn user’s attention to another activity that needs situational awareness; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and  
    PNG
    media_image2.png
    681
    651
    media_image2.png
    Greyscale


receiving, by the compute device, a user response; and
analyzing, by the compute device, the user response to determine an accuracy of the user response and a response time, (see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )
wherein the accuracy and response time are indicative of a cognitive capacity of the user to assume control of an autonomous vehicle when the autonomous vehicle encounters a situation that the vehicle is unable to navigate ”. (see paragraph 33-37 and FIG. 4c where This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. );
Claim 20 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. No.: US 6,304,187 B1 to Pirim et al. filed in 1999 and in view of Lee.

Williams is silent but PIRIM et al teaches “20.    The method of claim 19, further comprising:
starting, by the compute device, a timer in response to prompting the message to the user; and
stopping, by the compute device, the timer, in response to receiving the user response; (See col. 10, lines 15 to 40).
Williams discloses “wherein analyzing the user response to determine the response time comprises determining, by the compute device, the response time based on the timer and determining whether the response time is within a predefined acceptable range”. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the eyes can be open and then close for 1 minute.  This is an excessive amount of time being closed.  This can indicate that the user is about to become drowsy and fall asleep or had a stroke. Then an alarm can be provided to replace the driver with a new driver.  This can provide improved safety.  See Col. 10, lines 15 to 65 and col. 9, lines 24 to 65 of PIRIM.
Claims 21-23 are cancelled. 
Claim 21 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014.

Williams discloses “…21.    The method of claim 19, further comprising determining, by the compute device, whether to communicate with an vehicle with autonomous driving features ” (see paragraph 33-34); 
Williams is silent as to but the ‘514 teaches “… and sending, by the compute device and in response to determining that the compute device is to communicate with the vehicle, a message to the vehicle to unlock the vehicle. ”.  (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and 

Claims 22-23 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014.

Williams is silent as to but the ‘514 teaches “…22.    The method of claim 21, wherein sending the message to the vehicle to unlock the vehicle comprises sending, in response to determining that the user response is accurate and by the compute device, the message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS 

Williams is silent as to but the ‘514 teaches “…23.    The method of claim 21, wherein sending the message to the vehicle to unlock the vehicle comprises sending, in response to determining that the response time is within the predefined acceptable range, the message to the vehicle to unlock the vehicle. . (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese 

Claims 24-25 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Lee and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”).

    PNG
    media_image5.png
    747
    789
    media_image5.png
    Greyscale

Williams is silent but Phillips teaches “24.    The method of claim 1 further comprising determining, by the compute device, whether to communicate with an vehicle with autonomous driving features (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras) 
    PNG
    media_image6.png
    846
    673
    media_image6.png
    Greyscale
and sending, by the compute device and in response to determining that the compute device is to communicate with the vehicle, a message to the vehicle to adjust a warning time as a function of a cognitive capacity test result of the user. (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow 

Williams is silent but Phillips teaches “25.    The method of claim 24, further comprising determining, by the compute device, whether to communicate with an vehicle with autonomous driving features and determining, by the compute device and in response to determining that the compute device is not to communicate with the vehicle, whether the user passed or fail the cognitive capacity test. (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14) (See paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then the vehicle is locked and the police are called see claims 1-14; Interested parties 42b may monitor real-
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the cognitive abilities can be used based on different timing vectors and probability vectors based on their profile.  This provides an improved impairment detection as a one sided fits all approach may be unreliable.  This can provide improved reliability and safety and prevent drunk driving 
Claim 26 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Lee and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”) and in view of NPL, Fok, Hing, et al., A Shunting Inhibitory Convolutional Neural Network for Gender Classification, IEEE Xplore, 18th International Conference on Pattern Recognition (ICPR'06), (August 20, 2006)(hereinafter “FOK”). 

Williams is silent but FOK teaches “26.    (Original) The method of claim 25 wherein a set of layers and weights is used as an initial point based on the demographic for the individual”. (See section 2-5) ;
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of FOK since FOK teaches that a neural network can be trained to correctly identify a gender and male and female patterns. This can provide a correct classification of the gender of an unknown person with the trained neural network that is 97 percent accurate.    See pages 3-8 of Fok.

27.    (Cancelled);
Claim 28 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Lee and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”) and in view of NPL, Fok, Hing, et al., A Shunting Inhibitory Convolutional Neural Network for Gender Classification, IEEE Xplore, 18th International Conference on Pattern Recognition (ICPR'06), (August 20, 2006)(hereinafter “FOK”). 

Williams is silent but FOK teaches “28.    (Original) The method of claim 24 wherein the machine learning is based on a profile for the individual. (See section 1 where the training set is based on 11,000 face images of different individual’s faces; see also section 2-5) ;
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of FOK since FOK teaches that a neural network can be trained to correctly identify a gender and male and female patterns. This can provide a correct classification of the gender of an unknown person 

29.    (Cancelled)
Claim 30 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Lee and in view of U.S. Patent Application Pub. No.: US 2012/0089812 A1 to Smith that was filed in 2009.

Williams is silent but Smith teaches “30.    (Currently Amended) The method of claim [[21]] 1 further comprising sharing results of the machine learning with a second vehicle”. (see paragraph 86-95 where the neural network operates as a shared cloud resource);
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of SMITH since SMITH teaches that a neural network can be a shared resource.  The processor array 100 can be configured to implement a neural network with a plurality of function blocks 500 being used to weight and sum inputs from a number of threads. The interconnection of the switching fabrics 700 and function blocks 500 

31.    (Cancelled)
Claims 32-34 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Lee.
Williams discloses “32.    (Currently Amended) The method    of claim    [[21]] 1    further comprising
performing facial recognition on the individual.  (See paragraph 22)”.  
Williams discloses “33.    (Original) The method of claim 1 further comprising performing voice recognition on the individual.  (See paragraph 33)”. 
“34.    (Original) The method of claim 1 wherein the in-vehicle sensors include one or more infrared imaging sensors”. (See paragraph 43). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668